UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  1/31/20
 SIDNEY SOUFFRANT,
                Plaintiff,                               19-CV-5482 (BCM)
        -against-
                                                         ORDER
 14-15 MERTENS PLACE CORP, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       This action having been referred to Judge Moses for settlement; the parties having settled

their dispute, including claims brought under the Fair Labor Standards Act (FLSA); and the parties

having thereafter consented to Judge Moses's authority for all remaining proceedings pursuant to

28 U.S.C. § 636(c);

       It is hereby ORDERED that all deadlines previously set in this action are vacated.

       It is further ORDERED that the parties shall submit, no later than February 21, 2020: (a)

a joint letter demonstrating that their settlement is fair and reasonable and should be approved in

light of the factors enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335-36

(S.D.N.Y. 2012); (b) a copy of their written settlement agreement, which will be placed on the

public docket, see Wolinsky, 900 F. Supp. 2d at 335; and (c) counsel's time and expense records to

the extent necessary to support any award of attorneys' fees and costs.

       The parties are cautioned that "it would be the very rare case, if any, where confidentiality

terms in a settlement agreement would be appropriate in resolving a wage-and-hour lawsuit given

the policy concerns underlying the FLSA." Souza v. 65 St. Marks Bistro, 2015 WL 7271747, at *4

(S.D.N.Y. Nov. 6, 2015). This caution extends to so-called non-disparagement clauses, if such

clauses prevent a plaintiff from making truthful statements concerning his employment, the lawsuit

underlying the proposed settlement, or the settlement itself. See Weng v. T&W Rest., Inc., 2016
WL 3566849, at *4 (S.D.N.Y. June 22, 2016) (Moses, M.J.) (non-disparagement clause "must

include a carve-out for truthful statements about [a plaintiff's] experience in litigating [his] case")

(internal quotation marks omitted; modifications in original).

       The parties are further cautioned that courts in this District ordinarily refuse to approve

FLSA settlements that include one-way or overbroad general releases. See, e.g., Lopez, 2016 WL

1319088, at *2; Pinguil v. We Are All Frank, Inc., 2018 WL 2538218 (S.D.N.Y. May 21, 2018)

(Moses, M.J.).

       The parties are further cautioned that the Court expects a detailed explanation of the basis

for any award of attorneys' fees and costs, supported by counsel's time and expense records. "In

this District, fees exceeding one third of the settlement fund are rarely approved absent special

circumstances." Hui Liang Zhao v. Hiro Sushi at Ollie's, Inc., 2016 U.S. Dist. LEXIS 194344, at

*12 (S.D.N.Y. Nov. 10, 2016) (Moses, M.J.). In such a case, "the appropriate denominator is the

total settlement net of costs." Pinguil v. YTF Hair Extensions Inc., 2018 U.S. Dist. LEXIS 26010,

at *5 (S.D.N.Y. Feb. 15, 2018) (Moses, M.J.) (emphasis in original; internal quotation marks

omitted).

       Dated: New York, New York
              January 31, 2020

                                                       SO ORDERED.



                                                       ________________________________
                                                       BARBARA MOSES
                                                       United States Magistrate Judge




                                                  2
